Case 7:18-cv-00160-LSC Document 92-8 Filed 03/04/19 Page 1 of 2            FILED
                                                                  2019 Mar-04 PM 05:30
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




     Exhibit A-7




                                                             App. 281
                        Case 7:18-cv-00160-LSC Document 92-8 Filed 03/04/19 Page 2 of 2


                                                                                            David Jackson <david.jackson@simfoods.com>



RMFS Board Meeting
12 messages

David Jackson <david.jackson@simfoods.com>                                                                           Wed, Oct 25, 2017 at 12:09 PM
To: Herschel Walker <c93099@aol.com>, Ron Eisenman <EisenmanR@gtlaw.com>
Cc: Andrew McEachern <andrew.mceachern@simfoods.com>

  Herschel and Ron,

  I have been back in poultry for about 12 months now and it seems it is time for Simmons and RMFS to have a discussion
  about the current state of business and how we plan to proceed from here. It in the 5 years I was out of poultry, RMFS
  has become a successful business. This was due to great work on the part of many people within RMFS and those who
  support them.

  There are concerning comments, though, I am hearing second hand about the desire to continue our arrangement (or if
  there truly is an arrangement). In addition, there are invoices being submitted for other entities (HW Foods) expenses to
  RMFS to pay for items RMFS does not support. These are both very concerning to hear and raise questions about how
  the business is being operated.

  From my perspective, Simmons and Herschel entered into an agreement (which was signed by me but not by Herschel)
  and Simmons has acted in accordance to that agreement for several years. That agreement states that both Herschel
  and Simmons are equity partners in RMFS. For 2018 and after, I would like absolute clarity on the agreement of
  behaviors (for both parties) so Simmons can continue to build and execute our business plans for producing and selling
  chicken in the food service, distributive, and retail segments.

 I am certain both parties have adjustments they would like to see in an updated agreement. Please let me know if you
 would like to propose adjustments to the agreement or you would like for us to do so. Ron, please forward me the
 foundation agreement you would like us to begin with (assuming you would like an agreement) so we are starting with the
 same document.

 I am available 11/8. 11/13, 11/20, 11/28, and 12/5 if any of those dates are available for you.

 I have copied Andrew McEachern on this e-mail. Andrew manages the Simmons in-house legal team who will be
 assisting in the contract review.


 Sincerely,

 David Jackson
 President/COO Simmons Prepared Foods, Inc.

 E david.jackson@simfoods.com I 0 479.215.2299 I C 479.427.0620
 Simmons Foods I1601
                 601 North Hico Street I Siloam Springs, AR 72761 I simmonsfoods.com

 Please consider the environment before printing. This transmission, including its attachments, may contain information that is privileged, confidential
 and/or exempt from disclosure under applicable law. If you are not the intended recipient, any disclosure, copying, distribution, or use of the
 information contained herein, including any reliance thereon, is strictly prohibited. If you received this transmission in error, immediately notify the
 sender and destroy the material in its entirety whether in electronic or hard copy format.

 Thank you.




David Jackson <david.jackson@simfoods.com>                                                                          Wed, Oct 25, 2017 at 12:10 PM
To: Chip Miller <chip.miller@simfoods.com>

 FYI
 [Quoted text hidden]                                                                                                       App. 282
          CONFIDENTIAL
          CONFIDENTIAL                                                                                                Simmons 000157
                                                                                                                      Simmons 000157
